Citation Nr: 0942546	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-12 366 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than January 22, 
2001 for the grant of service connection for PTSD.

2.  Entitlement to an initial disability rating higher than 
50 percent for posttraumatic stress disorder (PTSD) prior to 
March 11, 2008.


REPRESENTATION

Appellant represented by:	Jacques P. DePlois, Attorney


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The Veteran had active service from August 1963 to May 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Board notes that, although the Veteran requested a BVA 
hearing in his March 2009 substantive appeal (VA Form 9), he 
specifically withdrew his request in a September 2009 letter, 
signed by his attorney.  

The issue of the evaluation of PTSD prior to January 2001 is 
being REMANDED to the RO, and is addressed in the REMAND 
portion of the decision below.


FINDINGS OF FACT

1.  The Veteran did not respond to an explicit request for 
evidence in conjunction with a September 1987 claim for 
service connection for PTSD, and the claim is deemed 
abandoned.  

2.  The Veteran perfected an appeal of an October 1999 denial 
of a July 29, 1999 claim of entitlement to service connection 
for PTSD, which was ultimately granted in June 2005, with an 
effective date of January 22, 2001 assigned; the Veteran 
perfected an appeal of that decision, regarding the effective 
date. 


CONCLUSION OF LAW

The criteria for the assignment of an effective date of July 
29, 1999, but not earlier, for the grant of service 
connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. §§ 3.158(a), 3.400 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a February 2002, March 2002, and September 
2002 pre-rating letters, the RO provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate the then claim for service connection for 
PTSD, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The June 2005 RO rating decision 
reflects the initial adjudication of the claim after issuance 
of those letters.  The April 2007 statement of the case 
provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations.  
Although the claim was not readjudicated subsequent to the 
April 2007 notice, there is no prejudice shown in this case, 
as written argument from the Veteran's attorney clearly shows 
that he has actual knowledge of the kind of evidence 
necessary to establish effective dates.  As noted in more 
detail below, the Veteran's attorney has clearly explained 
the Veteran's contentions, and has specifically identified 
documents he believes to constitute a pending claim for 
service connection and a perfected appeal for a denial of 
service connection.  Significantly, the United States Court 
of Appeals for Veterans Claims (Court) has held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what is necessary to substantiate a claim.  
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  Given 
the statements noted above, the Board finds that, the record 
indicates that the Veteran has demonstrated actual knowledge 
of the information and evidence needed to establish an 
earlier effective date.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Also of record and 
considered in connection with the appeal are various 
statements submitted by the Veteran and his representative, 
on his behalf.  The Board finds that no additional RO action 
to further develop the record is warranted. 




II.  Analysis

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a) (West 2002).  The effective date of an 
award of disability compensation to a veteran shall be the 
day following the date of discharge or release if application 
therefor is received within one year from such date of 
discharge or release.  38 U.S.C.A. § 5110(b)(1) (West 2002).  
This statutory provision is implemented by a regulation which 
provides that the effective date of an evaluation and award 
of compensation based on an original claim or a claim 
reopened after final disallowance, will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  See 38 C.F.R. § 3.400 (2009).  

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a) (West 2002); 38 C.F.R. § 3.151(a).  Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).  When 
an application for disability compensation is received within 
one year of the date of a veteran's discharge or release from 
service, the effective date of such award shall be the day 
following such veteran's release.  38 U.S.C.A. § 5110(b)(1) 
(West 2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran has appealed the assignment of an effective date 
of January 11, 2001, for grant of service connection for 
PTSD.  The Veteran asserts alternatively that he perfected an 
appeal as to a prior denial in October 1999, and that a claim 
for service connection for PTSD filed in September 1987 
remains pending and unadjudicated.  After review of the 
evidence, we find, in part, in favor of the Veteran.  

Regarding the assertion that a September 1987 claim remains 
pending, we find that it does not.  Although the Veteran 
indeed filed a claim seeking service connection for PTSD, 
which was received at the RO on September 17, 1987, the RO 
responded by letter dated December 15, 1987, with reference 
to a recent VA examination showing normal neuropsychiatric 
findings, and made a specific request for "some evidence 
that you suffer from your claimed post traumatic stress 
disorder, prefer[a]bly medical evidence."  He was informed 
to submit evidence within 60 days.  The Veteran did not 
respond to the RO's letter.  

Under 38 C.F.R. § 3.158(a), as it read in 1987, where 
evidence requested in connection with an original claim, a 
claim for increase or to reopen or for the purpose of 
determining continued entitlement is not furnished within 1 
year after the date of request, the claim will be considered 
abandoned.  After the expiration of 1 year, further action 
will not be taken unless a new claim is received.  Should the 
right to benefits be finally established, pension, 
compensation, or dependency and indemnity compensation based 
on such evidence shall commence not earlier than the date of 
filing the new claim.  38 C.F.R. § 3.158 (1987).

Thus, although the RO did not deny the claim by means of a 
rating decision, based on the Veteran's failure to respond 
with the requested evidence, VA regulations deem the claim to 
have been abandoned, and preclude the assignment of an 
effective date based on that claim.  

The Board acknowledges the written argument of the Veteran's 
attorney, received in August 2006, citing to the concurring 
opinion in Morris v. Derwinski, 1 Vet. App. 260 (1991) for 
the proposition that notification of the one year time limit 
and the consequences of failure to comply with it is 
required.  However, notwithstanding the concurring opinion, 
the actual holding in Morris was that a claim, under 
circumstances similar to the present case, was properly 
deemed to be abandoned, and that it need not consider whether 
VA's duty to assist required that the VA have done more than 
it did because the appellant never responded to VA.  The 
Veteran's attorney also asserts that the request of the RO in 
the December 1987 letter that the Veteran respond within 60 
days affirmatively mislead him as to the time limit.  
However, this is not a situation where the Veteran responded 
after the 60 days requested by the RO, and was then denied on 
the basis that his response was untimely.  Here, the Veteran 
did not respond at all.  To whatever extent the letter 
mislead the Veteran as to the appropriate period before his 
claim would be considered abandoned, the Veteran's attorney 
has not identified how such misunderstanding of the 
regulation was actually prejudicial to him.  

The Veteran filed another claim for service connection for 
PTSD on July 29, 1999.  It was determined in an October 1999 
rating decision that the claim was not well grounded, in part 
because there was no diagnosis of PTSD.  The Veteran filed a 
notice of disagreement in April 2000, and a statement of the 
case was issued in August 2000.  While a VA Form 9 was never 
submitted, in a letter received on August 25, 2000, within a 
year of the rating decision, the Veteran's attorney referred 
specifically to the "notice of disagreement as to the denial 
of PTSD" and specific evidence that had been subsequently 
submitted by the Veteran, including diagnoses of possible 
PTSD.  The attorney inquired as to the status of the claim, 
and whether an examination would be scheduled in the near 
future.  The RO did not respond to that letter, and the next 
correspondence in the claims file pertaining to PTSD is a 
letter from the attorney, received on January 22, 2001, 
requesting that the RO review the denial of the claim for 
service connection for PTSD.  This letter was interpreted by 
the RO as a petition to reopen, and is the basis of the 
currently assigned effective date for the grant of service 
connection for PTSD.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely substantive appeal.  38 C.F.R. § 20.200 
(2009).  A substantive appeal consists of a properly 
completed VA Form 9 or correspondence containing the 
necessary information.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the AOJ in reaching the determination being appealed.  The 
Board will construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination appealed.  
Proper completion and filing of a substantive appeal are the 
last actions the appellant needs to take to perfect an 
appeal.  38 C.F.R. § 20.202 (2009).  

Here, we find that the correspondence from the Veteran's 
attorney, received on August 25, 2000, constitutes a timely 
substantive appeal as to the October 1999 denial of the July 
29, 1999 claim for service connection for PTSD.  Although the 
attorney did not use language specifically indicating an 
intent to perfect the appeal, and did not include a VA Form 
9, neither is required.  We construe the attorney's reference 
to evidence recently submitted, which relates to the basis of 
the RO's denial, as well as his reference to the notice of 
disagreement filed in response to that denial, as arguments 
relating to errors of fact or law made by the AOJ in reaching 
the determination being appealed, and thus as a valid and 
timely substantive appeal.  At the very least, the attorney's 
correspondence, filed with two months still remaining before 
the expiration of the appeal period, and requesting 
information as to the status of the appeal, should have 
triggered a response from the RO.  We therefore interpret the 
RO's lack of such response as acceptance of the August 2000 
correspondence as a timely substantive appeal.  

As the perfected appeal relates to a claim for service 
connection received at the RO on July 29, 1999, we conclude 
that the legally appropriate effective date for the grant of 
service connection for PTSD is July 29, 1999.  There is no 
correspondence received prior to July 29, 1999 that would 
constitute a claim, informal claim or intent to file a claim 
for service connection for PTSD.  Documents received on July 
6, 1999 refer to the attorney's appointment as the Veteran's 
representative and do not refer to any specific claims.  
Other submissions of the Veteran, received after the December 
1987 request for evidence, relate to claims for nonservice-
connected pension benefits, and service connection for a bone 
and joint disorder, and herbicide exposure, but do not 
mention PTSD.  As such, those records do not provide a basis 
for assignment of an effective date for PTSD earlier than 
July 29, 1999.  

In reaching this decision, the Board has given due 
consideration to the Veteran's assertions, and those of his 
attorney.  The assertion that an earlier effective date of 
September 1987 is warranted, is based on the attorney's 
argument, as stated in the notice of disagreement, that the 
Veteran was not provided a rating decision, and was not 
notified of his appellate rights.  However, the provisions of 
38 C.F.R. § 3.159 do not require or contemplate such actions.  
Neither the Veteran nor his attorney has asserted, or has 
submitted any evidence to show that he in fact did respond to 
the RO's December 1987 request for evidence, and therefore 
that the claim should not have been deemed abandoned.  As 
such, we conclude that there is no essential dispute as to 
the Veteran's assertions.  Even accepted as accurate, they 
are not probative of entitlement to effective date based on 
the September 1987 claim.  

In reaching this conclusion, we have considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the weight of the evidence preponderates against the 
assignment of an effective date earlier than July 29, 1999, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


ORDER

An effective date of July 29, 1999, but not earlier, for the 
grant of service connection for PTSD, is granted.  


REMAND

The Board has established an earlier effective date for the 
award of compensation for service connection for PTSD.  The 
AOJ must have an opportunity to implement the decision of the 
Board and assign an evaluation.  The actions of the AOJ 
impact the remaining issue on appeal, the evaluation of PTSD 
prior to January 2001.  Accordingly, the case is remanded for 
the following:

The AOJ must implement the decision of 
the Board, to include the assignment of 
an evaluation for the disability.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


